Exhibit 10.2

STATE OF CONNECTICUT
DEPARTMENT OF SOCIAL SERVICES

CONTRACT AMENDMENT

         
Amendment Number:
  9
Contract #:
  093-MED-FCHP-1
Contract Period:
  08/11/2001 – 9/30/2004
Contract Name:
  FIRST CHOICE HEALTH PLAN OF CONNECTICUT, INC.
Contractor Address:
  23 Maiden Lane, North Haven, CT 06473-4201

Contract number 093-MED-FCHP-1 by and between the Department of Social Services
(the “Department”) and Firstchoice Health Plan of CT (the “Contractor”) for the
provision of services under the HUSKY A program as amended by Amendments 1, 2,
3, 4, 5, 6, 7 and 8 is hereby further amended as follows:



  1.   Paragraph 1 of Part I as amended by Amendments 1, 2, 3, 4, 5, 6, 7 and 8
is further amended to extend the contract end date from December 30, 2003 to
September 30, 2004.



  2.   Part II ‘GENERAL CONTRACT TERMS FOR MCOs” is deleted in its entirety and
replaced with Part II “GENERAL CONTRACT TERMS FOR MCOS” dated December 12, 2003
pages 1 through 113 attached hereto and incorporated herein by reference.



  3.   Appendix B Provider Credentialing and Enrollment, Appendix C EPSDT
Periodicity Schedule, Appendix D DSS Marketing Guidelines, Appendix E Quality
Assurance Program; Appendix F Unaudited Quarterly Financial Reports; Appendix H
Managed Care Policy Transmittals; Appendix J Physician Incentive Payments; and
Appendix K Recategorization Chart which became effective on August 11, 2001
remain unchanged and in full force and effect.



  4.   Appendix A HUSKY Covered Benefits; Appendix G Medicaid Managed Care
Eligibility Categories and Appendix L Quarterly Pharmacy Report which became
effective August 13, 2003 remain unchanged and in full force and effect.



  5.   Appendix I is deleted in its entirety and replaced with Appendix I
attached hereto and incorporated herein by reference. The capitation rates set
forth in Appendix I attached hereto and incorporated herein by reference are
effective for the period 10/01/03 through 9/30/04.



  6.   Appendix M Non-Hyde Amendment Abortions is deleted in its entirety and
replaced with Appendix M dated December 12, 2003 Actuarial Certifications of
Rates attached hereto and incorporated herein by reference.

1





ACCEPTANCES AND APPROVALS

This document constitutes an amendment to the above numbered contract. All
provisions of that contract and prior amendments, except those explicitly
changed or described above by this amendment, shall remain in full force and
effect.

     
CONTRACTOR
  DEPARTMENT
 
   
FirstChoice HealthPlans of Connecticut, Inc.
  Department of Social Services
 
   
   Todd S. Farha   12/29/03   
  _Michael P. Starkowski   12/30/03_
 
   
Signature (Authorized Official) Date
  Signature (Authorized Official) Date
 
   
   Todd S. Farha    Pres & CEO   
  _Michael P. Starkowski   Deputy Commissioner
 
   
Signature (Authorized Official) Title
  Signature (Authorized Official) Title

OFFICE OF THE ATTORNEY GENERAL

Attorney General (as to form) Date

( ) This contract does not require the signature of the Attorney General
pursuant to an agreement between the Department and the Office of the Attorney
General dated:   

2

APPENDIX A – Amended

Plan Name
FirstChoice

                                                                 
Capitation Rates
10/01/03 – 09/30/04
  Fairfield   Hartford   Litchfield   Middlesex   New Haven   New London  
Tolland   Windham
Under One
  $ 557.90     $ 631.16     $ 629.32     $ 745.86     $ 627.09     $ 624.00    
$ 753.77     $ 604.77  
Ages 1 to 14
  $ 106.42     $ 114.88     $ 114.56     $ 135.30     $ 114.18     $ 113.60    
$ 136.72     $ 112.01  
Male – Ages
  $ 132.31     $ 143.96     $ 143.55     $ 169.02     $ 143.10     $ 142.41    
$ 170.74     $ 140.59  
15 to 39
Female – Ages
  $ 216.08     $ 240.74     $ 240.04     $ 284.72     $ 239.19     $ 237.99    
$ 287.77     $ 231.99  
15-39
Male – Ages 40
  $ 236.43     $ 264.41     $ 263.62     $ 313.22     $ 262.69     $ 261.37    
$ 316.58     $ 254.47  
and over
Female – Ages
  $ 227.26     $ 253.91     $ 253.15     $ 300.77     $ 252.26     $ 250.97    
$ 304.02     $ 244.44  

40 and over

3